Citation Nr: 1547601	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  04-37 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to a disability rating in excess of 10 percent for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Carl S. Pittman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 
 
In December 2013 the Board remanded the case so that the Veteran could participate in a hearing before the Board.  In July 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of the proceedings is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has testified to having problems with occasional dizziness for many years.  He relates these problems to his service-connected tinnitus and bilateral hearing loss.  While the record does not contain a diagnosis of vertigo, an examination is in order to determine whether the Veteran's complaints of dizziness are a manifestation of an undiagnosed vestibular condition which may be related to his service-connected auditory disabilities.  

Additionally, as the most recent VA treatment records of record are dated December 2013, any VA treatment records created since that time should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).  

Finally, as the Veteran's disability rating for tinnitus may be dependent on the upcoming examination findings, it is inextricably intertwined to the outcome of the Veteran's claim for service connection for vertigo.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Therefore, the issue is remanded as well pending the outcome of the Veteran's examination. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit any outstanding medical records that pertain to his auditory condition or symptoms of dizziness.  The Veteran should be provided an appropriate amount of time to submit this evidence. 

2.  Obtain and associate any VA treatment records generated since December 2013 that pertain to the Veteran. 

3.  Then Schedule the Veteran for an examination by an appropriate VA medical professional in order to determine: 

a) whether the Veteran has vertigo or other diagnosable vestibular condition that would account for his occasional dizziness, (a diagnosis of Meniere's disease must also be specifically ruled in or excluded,) and if so, 

b) whether it is at least as likely as not that such condition is related to or had its onset during service, or;

c) whether it is at least as likely as not that such condition is due to his service-connected hearing loss or tinnitus, or;

d) whether it is at least as likely as not that such condition has been aggravated by his service-connected hearing loss or tinnitus.

e) Whether the Veteran's tinnitus and/or hearing loss have increased the likelihood that the Veteran will develop Meniere's disease or vertigo.

If the examiner finds that the Veteran has a previously undiagnosed vestibular condition that was not caused by his tinnitus and/or hearing loss but has been aggravated by either of them, then he/she should state the baseline level of severity of the newly diagnosed condition, established by the earliest available medical evidence, and describe the extent to which the condition was permanently worsened by the Veteran's hearing loss and/or tinnitus.

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

The examiner should review the Veteran's claims file, conduct any necessary testing,  and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

The examiner should specifically indicate the reasons and bases for his/her conclusions.

4.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

